Rudy Ismael Manchame-Guerra v. State of Maryland, No. 14, September Term, 2017

CRIMINAL LAW — CONFRONTATION CLAUSE — MARYLAND RULE
5-616(a)(4) — PENDING CHARGES — FACTUAL PROFFER REQUIRED FOR
INQUIRY — The constitutional right of confrontation and Maryland Rule 5-616(a)(4)
require that a defendant be afforded a threshold level of inquiry as to a State’s witness’s
motive to testify falsely. Defense counsel, however, must proffer a sufficient factual
foundation to permit inquiry into such motivation. The factual foundation may include
circumstantial evidence of the witness’s subjective hope for a benefit regarding the
witness’s own pending criminal charges. The proffer of a witness’s pending charges in the
same county as defendant’s trial, in addition to further information—e.g., as here, that the
detective investigating the underlying crime knew at the time he interviewed the witness
to that crime that he had pending charges in an unrelated matter and that those charges,
long after indictment, remained pending at the time of his testimony—created the requisite
factual foundation to allow the expectation-of-benefit question under Rule 5-616(a)(4).
Circuit Court for Prince George’s County
Case No. CT140125X
Argued: October 10, 2017

                                              IN THE COURT OF APPEALS
                                                   OF MARYLAND

                                                         No. 14

                                                  September Term, 2017



                                           RUDY ISMAEL MANCHAME-GUERRA

                                                            v.

                                                STATE OF MARYLAND



                                               Barbera, C.J.,
                                               Greene
                                               Adkins
                                               McDonald
                                               Watts
                                               Hotten
                                               Getty,

                                                            JJ.



                                                Opinion by Barbera, C.J.



                                                   Filed: January 23, 2018
       On the night of July 14, 2012, Saul Felipe-Augustine was fatally shot outside an

apartment in Langley Park in Prince George’s County, Maryland.               Rudy Ismael

Manchame-Guerra, Petitioner, was later arrested on suspicion of murdering Mr. Felipe-

Augustine. Petitioner was charged with first-degree murder and related offenses and in

April 2015 was tried before a jury in the Circuit Court for Prince George’s County. The

jury acquitted Petitioner of first-degree murder and found him guilty of second-degree

murder and related charges.

       During Petitioner’s April 2015 trial, the State called as a witness Edi Felipe, who

testified that he had seen Petitioner shoot Mr. Felipe-Augustine. At the time he offered

that testimony, Edi Felipe was facing charges of first- and fourth-degree burglary,

misdemeanor theft, and carrying a concealed dangerous weapon. Those charges arose out

of a 2013 crime—unrelated to the case before us—that occurred in Prince George’s County

and remained pending. Petitioner sought to cross-examine Edi Felipe as to whether, in

return for his testimony, he expected or hoped for a benefit from the State in connection

with those pending criminal charges. The trial court refused to permit Petitioner to pursue

that line of questioning. Petitioner contends that, by so ruling, the court committed

reversible error. For the reasons that follow, we agree.

                                             I.

                              Facts and Procedural History

A. The Evidence Offered at Trial

       On the evening of the fatal shooting in July 2012, Mr. Felipe-Augustine (hereinafter

“the victim”) went to an apartment in Langley Park where food and drinks were sold. The
victim was accompanied by his friend, Edi Felipe. Mr. Felipe testified as a witness for the

State that, while at the apartment, the victim got into an argument with a man unknown to

Mr. Felipe (and later identified as Petitioner by another witness). Mr. Felipe and the victim

soon decided to leave. Mr. Felipe left the apartment first, walked partway down the

staircase directly outside the apartment, then paused and looked back in the direction of the

apartment. He saw the victim walk through the apartment doorway into the hall and

Petitioner follow. According to Mr. Felipe, the victim turned around to face Petitioner,

who then shot the victim once in the head at close range.

       Petitioner was developed as a suspect and ultimately arrested in Nassau County,

New York on September 5, 2013, in connection with the July 2012 killing. When

interviewed by the police, Petitioner did not deny that he was present when the victim was

shot; he denied, however, firing the fatal shot. According to Petitioner, the victim had

pushed him, tried to hit him with a fire extinguisher, and drew a weapon, which discharged

when Petitioner tried to wrest the gun from the victim’s hand.

       In December 2013, the police contacted Mr. Felipe. When interviewed by Detective

Marcos Rodriguez, Mr. Felipe described the shooter as dark-haired and not very tall. Mr.

Felipe testified at trial that he had twice viewed a photo array presented to him—once at

the December 2013 interview with the police and again within two months of the start of

Petitioner’s trial. Mr. Felipe further testified that he did not identify anyone as the shooter.1



1
  A woman selling food and drink at the apartment testified as a witness for the State that,
within a week of the victim’s murder, she identified a photograph of Petitioner. It is not
clear from the record whether she viewed the same photo array(s) that Mr. Felipe viewed.
                                               2
B. Defense Counsel’s Attempted Impeachment of Mr. Felipe

       The State’s theory of the case, based in large part on the testimony of Mr. Felipe,

was that Petitioner mortally wounded the victim in an “execution style” shooting following

their argument inside the apartment. The defense’s theory was that the shooting was an

accident. Crucial to the success of the defense’s theory, therefore, was casting doubt upon

the credibility of Mr. Felipe’s testimony. Defense counsel sought to do that by questioning

Mr. Felipe about criminal charges in an unrelated case that were pending at the time of his

testimony at Petitioner’s trial. In particular, defense counsel wanted to ask Mr. Felipe if

he expected or hoped to obtain a benefit from the State in connection with those charges,

in return for testimony favorable to the prosecution.

       During a bench conference conducted prior to that attempted cross-examination,

defense counsel informed the court that Mr. Felipe was then facing pending charges of

first- and fourth-degree burglary, theft of property valued less than $1000, and unlawful

carrying of a concealed weapon. Counsel cited Maryland Rule 5-616(a)(4), which allows

impeachment through “questions that are directed at . . . [p]roving that the witness is biased,

prejudiced, interested in the outcome of the proceeding, or has a motive to testify falsely.”

The bench conference included the following, beginning with an exchange between the

court and defense counsel:

       [DEFENSE COUNSEL]: I thought it may be best to address with you, before
       the jury comes in, this witness, Edi Felipe, has an outstanding warrant for a
       first degree burglary theft case.
               I pulled the Statement of Charges. Originally, he was charged with
       fourth degree burglary, theft over a thousand dollars, [and] making a false



                                              3
       statement to police for not providing the correct name upon his arrest.[2]
               A warrant, or an indictment, came down October 31st, 2013. A bench
       warrant issued November 1st, 2013. That is still outstanding.
               I am seeking to ask Mr. Felipe questions about that, . . . under [Rule]
       5-616(a)(4), to the—for the jury to make a judgment as to whether Mr. Felipe
       imagines for himself any positive result or benefit as a result of his testimony
       here . . . .
               The particular reason, Judge, that I thought this was relevant in this
       case is because, I think the testimony of Detective Rodriguez will bear out,
       Detective Rodriguez was the first detective to interview Mr. Felipe, and that
       occurred December 19th, 2013.
               So the bench warrant was already outstanding. The indictment
       already existed prior to Mr. Felipe ever giving a statement to the police about
       what he knew of the events of July 14th, 2012.
               There is also a note in [the] detective notes from Detective Rodriguez
       that he was aware as of December 10th, 2013, that Mr. Felipe had this
       outstanding indictment.
               Mr. Felipe, for the Court’s knowledge, was arrested, taken to jail. The
       incident stems from June 2013. He posted a bond and was released at the
       District Court level, but about five months later, the case was indicted.

Defense counsel also presented an exhibit composed of five documents relating to the then-

pending charges against Mr. Felipe: (1) a District Court Statement of Charges dated June

15, 2013; (2) a statement of probable cause accompanying the District Court Statement of

Charges; (3) proof of the issuance of a District Court bail bond for $20,000 set on June 20,

2013; (4) an October 31, 2013, circuit court indictment listing charges of first-degree

burglary, fourth-degree burglary, theft of property valued less than $1000, and concealing

a dangerous weapon; and (5) an arrest warrant issued on November 1, 2013, for Mr. Felipe

in connection with the burglary case.3


2
  The charge of making a false statement to police was included in the statement of charges,
though not in the indictment.
3
  Petitioner also sought to cross-examine Mr. Felipe pursuant to Maryland Rule 5-608,
which allows questions about prior acts that do not amount to a conviction but that impact

                                              4
       Defense counsel’s proffer aimed to show that Mr. Felipe was biased by a motive to

testify falsely due to his own pending charges in the same jurisdiction in which Petitioner

was being tried. Counsel emphasized that Detective Rodriguez, who first spoke with Mr.

Felipe in December 2013, knew about his pending charges; the first conversation happened

roughly a year and a half after the murder; and those charges remained pending at the time

of Petitioner’s trial in April 2015.

       The State responded that Detective Rodriguez had spoken to Mr. Felipe only about

Petitioner’s case, the State did not make any kind of deal or discuss any benefit to Mr.

Felipe, and the pending charges against him were irrelevant:

       [PROSECUTOR]: What I can say for certainty is that no deal has ever been
       made. And actually, [Mr. Felipe] never made conversation about receiving
       a deal. And all discussions that he’s had with Detective Rodriguez and the
       State’s Attorney’s Office [have] solely been in relation to what he observed
       on July 14th of 2012.

Defense counsel replied:

       [DEFENSE COUNSEL]: [I]t is for the jury to determine based on Mr.
       Felipe’s answers whether or not he perceives that there may be a benefit to
       him from participating here as a witness for the State.
               And I would cite to the Calloway case . . . which indicates that the
       defense should be given wide latitude to cross-examine a witness on their
       anticipation of benefit in their own pending matters and that that is a matter
       for the jury to determine.

       The court sustained the State’s objection to defense counsel’s request to question

Mr. Felipe pursuant to Rule 5-616(a)(4). The court explained: “The Court is not going to


a person’s credibility. The circuit court denied Petitioner’s request and, on appeal, the
Court of Special Appeals held that such denial was within the trial court’s discretion.
Petitioner no longer contests the trial court’s denial of defense counsel’s request to cross-
examine Felipe pursuant to that Rule.
                                             5
allow any impeachment that doesn’t—that hasn’t resulted in a conviction. There is no

factual basis in the record at this time that the conduct alleged by this witness has actually

occurred.”

       The jury returned a verdict of “not guilty” as to first-degree murder, “guilty” as to

second-degree murder, and “guilty” as to use of a handgun in the commission of a felony.

The court sentenced Petitioner to twenty-five years of incarceration for second-degree

murder and a consecutive ten years of incarceration for use of a handgun.

C. The Appeal

       Petitioner noted an appeal to the Court of Special Appeals, which affirmed the

judgment of the circuit court in an unreported opinion. Manchame-Guerra v. State, No.

899, 2017 WL 193159, at *6 (Md. Ct. Spec. App. Jan. 18, 2017). One of Petitioner’s

claims before that court4 was that the trial court erroneously prevented defense counsel

from questioning Mr. Felipe regarding his pending charges. Id. at *4–5. The Court of

Special Appeals rejected the claim, holding that defense counsel had not proffered a

sufficient factual basis to permit the question under Rule 5-616(a)(4). Id. at *6. The Court

of Special Appeals relied on Peterson v. State, 444 Md. 105 (2015), for the propositions

that “‘[p]ending charges are not . . . impeachment evidence,’ and ‘the existence of pending

charges alone is not a sufficient predicate for [a question about bias or motive].’” Id. at *5

(quoting Peterson, 444 Md. at 135). The Court of Special Appeals did not detect in this

case the “factual foundation” present in other cases where, for example, evidence was


4
  Petitioner also challenged a pre-trial ruling denying his motion to suppress the oral and
written statements he had given to the police. He has not raised that challenge in this Court.
                                              6
proffered that a witness had in fact already received a benefit. Id. at *5–6 (citing Calloway

v. State, 414 Md. 616, 638 (2010)). The Court of Special Appeals therefore concluded that

the trial court had not abused its discretion in precluding the inquiry. Id. at *6.

       Petitioner filed a petition for writ of certiorari, which we granted, Manchame-

Guerra v. State, 453 Md. 31 (2017), to consider two questions:

       1. Did this Court’s decision in Peterson v. State, 444 Md. 105 (2015), alter
       the threshold a factual proffer must satisfy to permit questioning of a
       witness’s subjective expectation of a benefit under Md. Rule 5-616(a)(4)?

       2. Did the trial court err in prohibiting defense counsel from questioning the
       State’s main witness about whether he subjectively expected a benefit in
       exchange for his statements and testimony in this case, where defense
       counsel proffered, inter alia, that the witness faced pending charges when he
       first spoke with police about the present case at the end of 2013, that the
       police investigating Petitioner’s case also knew about the witness’s pending
       charges as of December 2013, and that those charges were still pending at
       the time of trial in this case in April 2015?

                                              II.

                    The Constitutional Right of Confrontation and
                  Pertinent Maryland Rules on Witness Examination

       The Supreme Court of the United States, this Court, and other courts throughout the

country have observed that cross-examination is the “greatest legal engine ever invented

for the discovery of truth.”5 The right of a defendant in a criminal case to cross-examine a

witness for the prosecution is grounded in the Confrontation Clause of the Sixth



5
   Lilly v. Virginia, 527 U.S. 116, 124 (1999) (quoting California v. Green, 399 U.S. 149,
158 (1970)); Kentucky v. Stincer, 482 U.S. 730, 736 (1987); Peterson v. State, 444 Md.
105, 122 n.3 (2015); Myer v. State, 403 Md. 463, 477 (2008); see also, e.g., State v. Outlaw,
582 A.2d 751, 755 (Conn. 1990); State v. Vargas, 2001 UT 5, 20 P.3d 271, 277 n.7; Vogel
v. State, 291 N.W.2d 838, 846 (Wis. 1980).
                                              7
Amendment to the United States Constitution and Article 21 of the Maryland Declaration

of Rights. Delaware v. Van Arsdall, 475 U.S. 673, 678 (1986); Peterson, 444 Md. at 122

n.4. Compliance with our federal and state constitutions requires the trial judge to allow

the defense a “threshold level of inquiry” that puts before the jury “facts from which jurors,

as the sole triers of fact and credibility, could appropriately draw inferences relating to the

reliability of the witness.” Martinez v. State, 416 Md. 418, 428 (2010) (quoting Davis v.

Alaska, 415 U.S. 308, 318 (1974)). To ensure the right of confrontation, defense counsel

must be afforded “wide latitude to cross-examine a witness as to bias or prejudices.”

Martinez v. State, 416 Md. at 428 (quoting Smallwood, 320 Md. at 307–08). Only when

the constitutional threshold has been met may trial courts limit the scope of cross-

examination “when necessary for witness safety or to prevent harassment, prejudice,

confusion of the issues, and inquiry that is repetitive or only marginally relevant.”

Peterson, 444 Md. at 122–23 (quoting Martinez, 416 Md. at 428); see Van Arsdall, 475

U.S. at 679; see also Smallwood v. State, 320 Md. 300, 307–08 (1990) (stating that a trial

court may limit cross-examination that “obscure[s] the trial issues and lead[s] to the

factfinder’s confusion”).

       Maryland Rules 5-616 and 5-611 are relevant to this subject. Rule 5-616 addresses

witness impeachment and, relevant here, specifically authorizes an attack upon the

credibility of a witness through questions designed to prove that the witness “has a motive

to testify falsely”:

              (a) Impeachment by inquiry of the witness. The credibility of a
       witness may be attacked through questions asked of the witness, including
       questions that are directed at:

                                              8
                                        * * *
            (4) Proving that the witness is biased, prejudiced, interested in the
      outcome of the proceeding, or has a motive to testify falsely[.]

Rule 5-611 authorizes the trial judge to “exercise reasonable control over the mode and

order of interrogating witnesses” and provides:

             (a) Control by court. The court shall exercise reasonable control
      over the mode and order of interrogating witnesses and presenting evidence
      so as to (1) make the interrogation and presentation effective for the
      ascertainment of the truth, (2) avoid needless consumption of time, and (3)
      protect witnesses from harassment or undue embarrassment.
             (b) Scope of cross-examination. (1) Except as provided in
      subsection (b)(2), cross-examination should be limited to the subject matter
      of the direct examination and matters affecting the credibility of the witness.
      Except for the cross-examination of an accused who testifies on a preliminary
      matter, the court may, in the exercise of discretion, permit inquiry into
      additional matters as if on direct examination.
             (2) An accused who testifies on a non-preliminary matter may be
      cross-examined on any matter relevant to any issue in the action.

                                           III.

                                The Standard of Review

      We addressed in Peterson the standard by which an appellate court is to assess the

propriety of a trial judge’s restriction of a defendant’s attempt to cross-examine a

government witness about that witness’s motive to testify falsely. The standard of review

takes into account both the defendant’s constitutional right of confrontation and the

discretionary authority of the trial judge to assert “control over the mode and order of

interrogating witnesses and presenting evidence”:

      In controlling the course of examination of a witness, a trial court may make
      a variety of judgment calls under Maryland Rule 5-611 as to whether
      particular questions are repetitive, probative, harassing, confusing, or the
      like. The trial court may also restrict cross-examination based on its
      understanding of the legal rules that may limit particular questions or areas

                                            9
       of inquiry. Given that the trial court has its finger on the pulse of the trial
       while an appellate court does not, decisions of the first type should be
       reviewed for abuse of discretion. Decisions based on a legal determination
       should be reviewed under a less deferential standard. Finally, when an
       appellant alleges a violation of the Confrontation Clause, an appellate court
       must consider whether the cumulative result of those decisions, some of
       which are judgment calls and some of which are legal decisions, denied the
       appellant the opportunity to reach the “threshold level of inquiry” required
       by the Confrontation Clause.

Peterson v. State, 444 Md. 105, 124 (2015).

       We bear this standard in mind as we determine whether, in the present case, the trial

judge erred in denying Petitioner the right to cross-examine Mr. Felipe as to whether he

had a motive to testify falsely during direct examination. First, though, we examine

previous applications of the principles we have so far discussed. In doing so, we answer

the first question posed by Petitioner, which is whether our decision in Peterson “alter[ed]

the threshold a factual proffer must satisfy to permit questioning of a witness’s subjective

expectation of a benefit under Md. Rule 5-616(a)(4)[.]”

                                            IV.

                  Criminal Case Law Applications of Rule 5-616(a)(4)

       Our cases demonstrate that questioning under Rule 5-616(a)(4) is not to be readily

prohibited when the Confrontation Clause is at issue. To the contrary,

       [w]hen the trier of fact is a jury, questions permitted by Rule 5-616(a)(4)
       should be prohibited only if (1) there is no factual foundation for such an
       inquiry in the presence of the jury, or (2) the probative value of such an
       inquiry is substantially outweighed by the danger of undue prejudice or
       confusion.

Calloway v. State, 414 Md. 616, 638 (2010) (quoting Leeks v. State, 110 Md. App. 543,

557–58 (1996)).

                                             10
       In Calloway, the defendant was convicted of second-degree assault upon his infant

son. The State moved in limine to prevent Calloway’s cross-examination of a State’s

witness—Calloway’s former cell-mate, Watson. Watson, still incarcerated at the time, had

contacted the State’s Attorney’s Office and volunteered to testify about inculpatory

statements Calloway had made to him. Id. at 637. At the in limine hearing, the defense

sought to ask Watson if he expected a benefit from the State in return for his testimony.

Id. at 625–30.

       The defense proffered that, before Calloway’s trial, Watson was released from

incarceration, unrelated pending charges were nol prossed, and Watson did not face a

violation of probation charge despite unequivocal evidence that he had violated probation

in another case. Id. at 637. Watson testified at the in limine hearing that he did not expect

a benefit in return for his testimony. Id. at 624–25. The trial court disallowed the requested

cross-examination. Id. at 632–33.

       We held that the trial court committed reversible error. We explained “that the

issues of whether Watson placed the January 8, 2007 phone call in the hope of being

released from detention, and whether he was testifying at trial in the hope of avoiding a

violation of probation charge, should have been decided by the jury rather than by the

Circuit Court.” Id. at 637. We added:

       Because the issue is whether Watson had a hope that he would benefit from
       volunteering to testify against Petitioner, it is of no consequence that the State
       had not offered to make “any deal or bargain with Watson regarding his
       charges and testimony in [Petitioner’s] case.” It is also of no consequence
       that Watson’s testimony before the jury would be consistent with his
       testimony at the in limine hearing.


                                              11
Id. We determined that Calloway’s proffer provided “a solid factual foundation for an

inquiry into Watson’s self interest.”     Id. at 639.    We further determined that “the

circumstantial evidence of Watson’s self interest was not outweighed—substantially or

otherwise—by the danger of confusion and/or unfair prejudice to the State.” Id. We said

in that regard:

               While it is clear that the trial judge is not obligated to allow cross-
       examination about every charge pending against a State’s witness, Md. Rule
       5-616(a)(4) grants the criminal defendant the right to question a State’s
       witness about facts that are of consequence to the issue of whether “the
       witness is biased, prejudiced, interested in the outcome of the proceeding, or
       has a motive to testify falsely.” Circumstantial evidence of a witness’s self
       interest is admissible because, as the Supreme Court of North Dakota has
       stated, “even an untruthful man will not usually lie without a motive.”

Id. at 633 (quoting Gates v. Kelley, 110 N.W. 770, 773 (N.D. 1906)). We further noted in

Calloway:

       The issue of bias is often generated by circumstantial evidence, and does not
       disappear merely because the witness denies any reason to be biased. If such
       circumstantial evidence exists, the trier of fact is entitled to observe the
       witness’s demeanor as he or she responds to questions permitted by Rule 5-
       616(a)(4).

Id. at 638 (quoting Leeks, 110 Md. App. at 557). For this reason, questioning otherwise

allowed by Rule 5-616(a)(4) is to be prohibited only if there is either no factual foundation

for the question or the probative value derived from pursuing the “inquiry is substantially

outweighed by the danger of undue prejudice or confusion.” Id. (quoting Leeks, 110 Md.

App. at 557–58).

       Soon after Calloway, we decided Martinez v. State, 416 Md. 418 (2010). Martinez

stood trial on charges of murder, attempted murder, and related crimes. Id. at 421. During


                                             12
trial, the judge prohibited defense counsel from cross-examining the surviving victim,

Mejicanos, about the State’s dismissal of the witness’s unrelated pending charges. Id. at

422–23. Defense counsel had proffered that the State nol prossed Mejicanos’s unrelated

pending charges a mere six days before he testified at a motions hearing, and that he was

incarcerated at the time of trial pursuant to a writ of body attachment pending his testimony.

Id. at 427. Those facts, we wrote, “presented circumstantial evidence of bias, motivated

by self-interest.” Id. at 431. As in Calloway, we held that the defense had proffered

sufficient circumstantial evidence to lay the necessary factual foundation to permit cross-

examination pursuant to Rule 5-616(a)(4). Id. at 431–32.

       We explained that, “[w]hen a defendant seeks to cross-examine a State’s witness to

show bias or motive, ‘the crux of the inquiry insofar as its relevance is concerned, is the

witness’s state of mind.’” Id. at 431 (quoting Smallwood, 320 Md. at 309); see also

Calloway, 414 Md. at 637–38. We accepted, moreover, that the witness’s state of mind

regarding bias is “often generated by circumstantial evidence,” which, after all, is typically

the only means of showing state of mind. Calloway, 414 Md. at 638 (quoting Leeks, 110

Md. App. at 557). When circumstantial evidence exists that shows bias, “the trier of fact

is entitled to observe the witness’s demeanor as he or she responds to questions permitted

by Rule 5-616(a)(4).” Id.

       We concluded in Martinez that “there was a solid factual foundation for the

defense’s inquiry into Mejicanos’s potential bias.” 416 Md. at 431. We explained that,

“circumstantial evidence that [the State’s witness] was motivated by self-interest to testify

falsely was highly probative of the defense’s theory that his testimony was not to be

                                             13
trusted,” and “the State did not even suggest at trial that the defense’s inquiry would

confuse the jury or would unfairly prejudice the State, much less substantially so.” Id. at

431–32. We held that the trial court erred in denying the proposed line of questioning

because that ruling “prevented the jury from considering the possibility that Mejicanos had

a motive to testify as he did, resulting in a violation of Petitioner’s right of confrontation

guaranteed by the United States and Maryland constitutions.” Id. at 432.

       Our decision in Dionas v. State, 436 Md. 97 (2013), is to like effect. The defendant

was facing multiple counts of second-degree murder, first-degree assault, and associated

crimes. Id. at 100. Much as in Calloway and Martinez, the defense sought, without

success, to cross-examine a State’s witness as to whether, in return for his testimony, he

had any hope of leniency from the State in connection with a pending, unrelated violation

of probation charge. Id. at 102. The defense proffered that a different judge had granted

the witness’s request to continue the unrelated violation of probation hearing as well as his

request to be released on home detention pending that hearing. Id. at 101–02. The trial

judge disallowed the requested cross-examination. Id. at 102–03.

       We agreed with the Court of Special Appeals, Dionas v. State, 199 Md. App. 483,

509 (2011), that the trial court erred in disallowing the requested cross-examination.

Dionas, 436 Md. at 118, 121. Indeed, the State conceded in its argument before this Court

that the trial court had erred. Id. at 107. We were left then only to decide whether the trial

court’s error in denying such cross-examination by the defense was harmless beyond a

reasonable doubt. Id. at 107–08. Observing that “the right to cross-examine a witness on

matters and facts that are likely to affect his or her credibility is a fundamental concept in

                                             14
our system of jurisprudence,” id., we concluded that the court’s error was not harmless,

requiring that the judgment of the circuit court be reversed and the case be remanded for a

new trial, id. at 118, 121.

       The facts of Peterson led us to a different conclusion. The defense had sought to

cross-examine a State’s witness as to whether, in return for his testimony, he expected a

benefit as to pending charges against him. 444 Md. at 126–29. The defense proffered that

the witness had an unspecified charge pending in Prince George’s County, a pending

misdemeanor charge in Fairfax, Virginia, and an alleged violation of probation in Virginia.

Id. at 127.

       The trial court disallowed the inquiry. Id. at 131. We held that, to the extent the

claims were preserved for appellate review, the trial court’s disallowance of the requested

inquiry was not an abuse of the court’s discretion and did not run afoul of Peterson’s

constitutional right of confrontation. Id. at 114, 141–42.

       We took into account, with regard to the “factual foundation” requirement, that

“pending charges themselves are not admissible to attack credibility. What is admissible,

however, in the case of a witness testifying for the State in a criminal case, is whether the

witness expects some benefit with respect to pending charges as a result of testimony on

behalf of the prosecution.” Id. at 135. We explained:

              As with any question permitted by Rule 5-616(a)(4) suggesting that a
       witness is biased or has a motive to testify falsely, there must be a factual
       foundation for the question. The pending charges are not the impeachment
       evidence; rather, they are part of the factual predicate for asking the permitted
       question about bias or motive. But the existence of pending charges alone is
       not a sufficient predicate for such a question.


                                              15
Id.; see also id. at 135, 141 (“Under the relevant case law, pending charges alone are not

an adequate foundation” but nevertheless are “part of the factual predicate for asking the

permitted question about bias or motive.”).

       Confirming our prior case law, we stated that “[t]here must be some evidence,”

which could be “circumstantial (e.g., release of witness from custody [Calloway], dismissal

of charges [Martinez and Calloway], a decision to forgo charges [Calloway], postponement

of disposition of a violation of probation charge [Dionas]) that the witness has an

expectation of benefitting from the testimony with respect to the pending charges.”

Peterson, 444 Md. at 135–36 (footnotes citing to bracketed cases omitted). We noted, too,

that a witness’s pending charges in the same county as a defendant’s trial “could obviously

help provide a circumstantial factual foundation for asking a question on expectation of

benefit,” id. at 137, and that “[t]he factual predicate for the question becomes attenuated

when the charges are pending in another jurisdiction, particularly another state, or arose

after the witness had provided the prosecution with the same information as contained in

his testimony,” id. at 136.

       We held that Peterson had not preserved for appellate review his claim that the court

erred in not allowing him the opportunity to cross-examine the State’s witness because

“defense counsel never attempted to ask [the State’s witness] about an expectation of

benefit with respect to pending Maryland charges.” Id. at 138. We added, though, that,

even had defense counsel attempted to cross-examine the State’s witness for bias, it would

not have been an abuse of the trial court’s discretion to disallow such questioning. Defense

counsel had proffered merely that the State’s witness had “an unspecified pending charge”

                                              16
that occurred in Prince George’s County—the same county where the crimes at issue at

Peterson’s trial had occurred. Id. at 127. It therefore was “not at all clear” to us “that

defense counsel could have pointed to additional circumstantial evidence of favorable

treatment by Maryland prosecutors—as was the case in Martinez and Calloway—in

addition to the existence of pending charges alone.” Id. at 138.

       We added that other cross-examination of the witness sufficed to establish

Peterson’s constitutional right of confrontation.        During cross-examination, defense

counsel questioned the witness about his apparent involvement in the underlying drug

transaction, his inconsistent statements regarding his observations of the shooting of the

victim, and whether he held a grudge against Peterson at the time of the crime. Id. at

130. We said, in that regard, “given the extent to which the defense was able to cross-

examine [the witness] freely on alleged reasons he might be biased against Mr. Peterson or

might shape his testimony adverse to the defendant, the defense cross-examination satisfied

the ‘threshold of inquiry’ into the witness’s potential bias and motive to testify falsely.”

Id. at 142.

       We conclude from this synopsis of our decisions that the answer to Petitioner’s first

question is “no”: Peterson did not alter the threshold for satisfaction of the requisite factual

foundation for inquiry under Rule 5-616(a)(4). Rather, Peterson clarifies that the threshold

for such inquiry is not met with the mere proffer of the words “pending charges,” uttered

in a vacuum and without precision as to the rationale for the proposed inquiry. It would be

difficult—and likely dangerous—to attempt to prescribe the minimum factual foundation

that must be included in a Rule 5-616(a)(4) proffer, and we do not attempt that here.

                                              17
       What we re-emphasize here is that the proffer is to be viewed from the perspective

of the witness: i.e., the witness’s expectation or hope for a benefit in return for testimony

favorable to the prosecution. Martinez, 416 Md. at 431; Calloway, 414 Md. at 637–38;

Smallwood, 320 Md. at 309–10. Moreover, though it is for the trial court to make that

determination in the first instance, the trial “judge must allow a defendant wide latitude to

cross-examine a witness as to bias or prejudices.” Smallwood, 320 Md. at 307–08; see also

Peterson, 444 Md. at 123; Martinez, 416 Md. at 428; Calloway, 414 Md. at 638. In none

of the Rule 5-616(a)(4) cases discussed above have we deviated from that proposition,

which is grounded in the right of confrontation afforded by our federal and state

constitutions.

                                             V.

                                    The Present Case

       We turn, now, to answer the second question presented by Petitioner, which is

whether the trial judge committed reversible error in denying Petitioner the opportunity to

ask Mr. Felipe whether he expected or hoped for a benefit in return for his direct testimony

in the State’s case. The answer to that question turns on whether Petitioner’s proffer

sufficed to establish the factual foundation required for compliance with Rule 5-616(a)(4).

The parties’ dispute focuses on whether the proffered facts surrounding Mr. Felipe’s

pending charges established that factual foundation.

       Petitioner argues first that the existence of Mr. Felipe’s pending charges in the same

jurisdiction as Petitioner’s trial, standing alone, was enough to create the “factual

foundation” to permit cross-examination as to whether Mr. Felipe had a motive to testify

                                             18
falsely. Alternatively, Petitioner argues that the additional facts proffered by defense

counsel supplied the factual foundation required for compliance with Rule 5-616(a)(4), as

explicated in Calloway and its progeny.       Petitioner points out that defense counsel

proffered that Mr. Felipe spoke to police in December 2013, after his indictment on

burglary and related charges in October 2013; that he was released on bond on those

charges; that Detective Rodriguez knew of Mr. Felipe’s pending charges when

interviewing him in December 2013; and that the charges remained pending at the time of

Petitioner’s trial in April 2015. Also pertinent is that, notwithstanding the absence of an

agreement, the State acknowledged to the trial judge having discussions with Mr. Felipe

about Petitioner’s case before trial.

       The State counters that the trial court properly exercised its discretion to prohibit

defense counsel from asking Mr. Felipe whether he expected or hoped for a benefit in

return for his testimony favorable to the prosecution. The State asks this Court not to

disturb our observation in Peterson that “the existence of pending charges alone is not a

sufficient predicate for such a question.” 444 Md. at 135. Peterson should be followed as

a matter of stare decisis, the State argues, because it confirmed settled Maryland law that

more than mere pending charges is needed to allow inquiry into bias. With respect to

Petitioner’s alternative argument that defense counsel proffered enough additional facts to

satisfy Rule 5-616(a)(4), the State responds that “none of the facts that Manchame-Guerra

marshals suggests, alone or in combination, that Felipe had ‘an expectation of benefitting

from the testimony with respect to the pending charges.’” The State adds that, even if the

facts suggested some minimal expectation of a benefit, the trial court retained “wide

                                            19
latitude” to impose reasonable limits on cross-examination under this Court’s decision in

Smallwood, 320 Md. at 307.

       Petitioner has the better part of the dispute. We note preliminarily that Petitioner

presented no direct evidence that Mr. Felipe had a motive to testify falsely—that there was

in place an agreement between the State and him that, in return for his testimony, he would

receive a benefit in connection with his pending charges. Such direct evidence, however,

is not required, as our case law demonstrates. See Peterson, 444 Md. at 135–36; Martinez,

416 Md. at 430–31; Calloway, 414 Md. at 638.

       Petitioner proffered sufficient circumstantial evidence that, viewed from Mr.

Felipe’s perspective, could have led him to expect or hope for a benefit in connection with

his pending charges in return for his testimony. We begin with the fact that Mr. Felipe’s

pending criminal charges were in Prince George’s County, where the killing for which

Petitioner was standing trial occurred. We have recognized that pendency of charges in

the same county can “obviously help provide a circumstantial factual foundation for asking

a question on expectation of benefit.” Peterson, 444 Md. at 137. Petitioner, moreover, did

not leave the proffer at that. Petitioner provided detail concerning the nature of those

charges then-pending against Mr. Felipe:      first- and fourth-degree burglary, theft of

property valued less than $1000, and unlawful carrying of a concealed weapon. Petitioner

also pointed out that, by the time of his trial, the charges against Mr. Felipe had been

pending since 2013—roughly 18 months. Petitioner added that the detective involved in

the underlying murder investigation knew of those pending charges when he interviewed

Mr. Felipe about the killing.

                                            20
       Defense counsel’s proffer stands in sharp contrast to, for example, the vague

“pending charges” proffer we examined in Peterson. Nor do we have in the present case,

as we did in Peterson, a delayed proffer—made only after cross-examination of the witness

had concluded. See 444 Md. at 138. Petitioner’s proffer was timely, detailed, and focused

on specific charges in Prince George’s County, dating back 18 months and still pending

against Mr. Felipe at the time of Petitioner’s trial, also in Prince George’s County. We

conclude that Petitioner laid the requisite factual foundation to permit him to ask Mr. Felipe

whether he had an expectation of benefit in return for his testimony favorable to the

prosecution’s theory of the case.

       As discussed above, the test we have established for inquiry under Rule 5-616(a)(4)

mandates that the expectation-of-benefit inquiry “should be prohibited only if (1) there is

no factual foundation for such an inquiry in the presence of the jury, or (2) the probative

value of such an inquiry is substantially outweighed by the danger of undue prejudice or

confusion.” Calloway, 414 Md. at 638. We have determined that Petitioner satisfied the

first part of that test. The State, moreover, does not contest satisfaction of the second part.

Indeed, the State does not argue that the probative value of this inquiry would have been

“outweighed at all, much less substantially so, by the danger of confusion to the jury or

unfair prejudice to the State.” Martinez, 416 Md. at 431; Calloway, 414 Md. at 638.6


6
  All the above said, it is evident from this record that the trial court’s ruling in response
to Petitioner’s proffer did not comport with Rule 5-616(a)(4). The court ruled, in full:
“The Court is not going to allow any impeachment that doesn’t—that hasn’t resulted in a
conviction. There is no factual basis in the record at this time that the conduct alleged by
this witness has actually occurred.” At best, this ruling only addressed Rule 5-608(b)

                                              21
       In summary, the court erred in denying Petitioner the requested cross-examination

of Mr. Felipe, pursuant to Rule 5-616(a)(4), as to whether he had a motive to testify falsely.

The State, to its credit, does not attempt to argue that the error was harmless. Petitioner is

therefore entitled to have the judgment of conviction vacated and the case remanded for a

new trial.

                                                  JUDGMENT OF THE COURT OF
                                                  SPECIAL APPEALS REVERSED;
                                                  CASE REMANDED TO THAT
                                                  COURT WITH INSTRUCTIONS TO
                                                  VACATE THE JUDGMENT OF THE
                                                  CIRCUIT COURT FOR PRINCE
                                                  GEORGE’S    COUNTY     AND
                                                  REMAND THE CASE TO THAT
                                                  COURT FOR A NEW TRIAL.
                                                  COSTS   TO   BE  PAID   BY
                                                  RESPONDENT.




(impeachment with the witness’s own prior conduct not resulting in a conviction), which
Petitioner argued at trial but does not press here. See supra, note 3. No part of the court’s
ruling addressed the terms of Rule 5-616(a)(4) regarding a witness’s bias, prejudice,
interest in the outcome of the proceeding, or motive to testify falsely.
                                             22